Citation Nr: 1712981	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety disorder with secondary depressive disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Tiger Team, a special processing unit, in Cleveland, Ohio.

Jurisdiction was subsequently transferred to the Honolulu, Hawaii Regional Office.

As noted in the Board's February 2016 remand, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is of record.  A November 2015 letter informed the Veteran that the VLJ who conducted the March 2013 hearing had since retired from the Board and offered the Veteran the opportunity to testify at another hearing.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response has been received from the Veteran.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Board remanded the case in April 2014, October 2014, and February 2016 for further evidentiary development.  The case has been returned to the Board at this time for further appellate review. 


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, service-connected anxiety disorder with secondary depressive disorder has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected anxiety disorder with secondary depressive disorder renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for anxiety disorder with secondary depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the AOJ's August 2010 letter provided fully compliant, pre-adjudicatory notice on these claims.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claim and his claim for a TDIU, which included describing his symptoms, their frequency and severity, and other involvement, and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claims as well as the criteria for establishing a disability rating, and an effective date of award.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his VA treatment records, VA examination reports, and statements from the Veteran.  The Board will, therefore, proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is in receipt of a 30 percent rating for anxiety disorder with secondary depressive disorder, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

VA treatment records from March 2010 reflect that the Veteran reported that he had a difficult year due to the loss of his brother.  A mental health examination was normal with no suicidal or homicidal ideations, delusions, or hallucinations.  Memory was considered intact and the Veteran had good judgment.  A GAF of 60 was assigned.

April to June 2010 VA treatment reflects that the Veteran reported tiredness, lethargy, lack of energy, frustration with his family members not responding to him, feeling mistreated, and he indicated that he yelled at his roommate with expletives, and felt overwhelmed by all of his health-related appointments.  The Veteran also described himself as being a wreck due to conflicts in his living situation, as the home he lived in at that time was dirty with insects and the owner of the home was also dealing with depression.  GAF scores ranging from 40 to 50 were assigned during this time frame. 

In a September 2010 statement, the Veteran indicated that his anxiety had worsened and that he is unable to work.

In an October 2010 request for employment for information in connection with claim for disability benefits, the Veteran's previous employer indicated that the Veteran was employed from March 2006 to April 2008 and that he was last employed as a driver for errands.  The employer indicated that the Veteran was provided concessions to include, no lifting, time off for as many mental health days as needed, and that the Veteran was hired out of charity for the Veteran during a business boom.  The Veteran's employment was terminated because the business fell off and it could no longer afford a non-productive employee. 

A December 2010 VA examination report indicated that the Veteran suffered from moderate depressed mood nearly every day, mild impaired sleep (nightly), moderate diminished interest (daily), mild fatigue (daily), and mild low self-esteem, and mild impaired concentration (frequent).  He indicated that he last worked in December 2008 as a driver, but had to resign after he had a detached retina.  He indicated that he got along well with his co-workers and supervisors.  The examiner opined that the Veteran experienced mild impairment due to impaired concentration and depressed mood and that he missed approximately no days of work a month.  The Veteran reported that he was not married, nor in a relationship.  The Veteran also reported that he tends to avoid social activities.

The examiner indicated that the Veteran reported mild occupational impairment due to impaired concentration and depressed mood and that he experienced moderate social impairment due to diminished interest and depressed mood.  The examiner also indicated there is occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally, he has satisfactory functioning.  A GAF of 65 was assigned. 

An August 2012 VA examination report reflects that the Veteran moved to Maui, Hawaii to seek a less stressful environment.  The Veteran reported that he has one close friend, but he is getting to know other people in the area.  The Veteran reported that medication and counseling were effective in controlling his symptoms of depression.  The examiner noted that the Veteran was dressed in casual clothing, but neat and clean, he was alert, spontaneous, and cooperative, and he appeared to be a reliable informant.  His mood was not depressed and he attributed the improvement to the medication and counseling.  He stated that he had been prone to recurrent bouts of depression over most of his adult life.  

Mental status examination was normal.  The examiner noted the Veteran had symptoms of chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, disturbance in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.

A January 2013 letter from the VA vocational rehabilitation office indicated that the Veteran was unable to work and that his independent living needs must be assessed.

During his March 2013 Board hearing, the Veteran reported feeling isolation and avoided going out unless absolutely necessary and that he does not want to socialize when feeling this way.  As a result of his anxiety, the Veteran expressed that he cannot work even a part-time job, because of the uncertainty of whether he can work on any given day.  He explained that if he had a job where he had to show up early in the morning, it would be very problematic because some nights he does not get much sleep and he does not consistently feel well enough to hold a job.  The Veteran described memory problems.  He indicated that the last time he worked was in December 2008 as a shuttle driver at an airport in Denver, but that due to an eye condition, he could not work.  He then moved to Hawaii, which he indicated helped put him in better spirits.

An October 2013 vocational assessment indicated that the Veteran had never kept a job for more than a couple years.  The assessor opined that he is unable to work due to his service-connected mental disorder.  The assessor noted he is moderately independent, able to care for himself in most areas, but that his mental-health challenges make interpersonal relationships, sustained employment, and social interactions challenging.  It was also noted that he is largely able to complete most household tasks and in general is able to take care of his immediate needs.  The assessor noted that he enjoys the support of some friends, acquaintances, and fellow Narcotics Anonymous (NA) participants.  The assessor indicated that his service connected and non-service connected disabilities prevent him from performing very physically demanding types of activities and that it likely that he has an undocumented cognitive-processing disorder.  Based on the above, his age, and lack of consistent work-history, the vocational assessor concluded that it was unrealistic to expect the Veteran to return to work.

On VA examination in July 2014, the Veteran reported being angry much of the time and upset in general toward his family and the relationships and conflict with his sisters.  He feels they are untrustworthy and have mistreated him over the years.  He wants to stop thinking about his sisters, but is unable to do so.  He reported being upset by news on the TV.  He also reported taking a meditation course and being able to focus his mind and meditate for an hour at a time.  He stated that he talks too much and has a habit of being loquacious and talking in roundabout manner.  He reported some occasional difficulty falling asleep and recent fatigue during the day and that Zoloft had reduced depressive symptoms significantly with few symptoms currently.  He reported having a strong appetite, eating unhealthy foods with weight gain of 10-12 pounds in the past year.  He reported occasional depressed mood and sadness and tiring easily, low self-esteem from criticism over the years from family, difficulty concentrating, and maintaining focus on a topic of discussion.  He reported ongoing memory problems and forgetting things at times. 

The Veteran indicated that he was not married and did not have children.  He reported having some friends he sees regularly.  He indicated that he is a member of Narcotics Anonymous (NA) for the past twenty-eight years and that it is a main part of his social network.  He was nominated and elected to be the chairman for NA  on Maui for a one-year term and he assisted with PR for a convention.  He reported that being social helps him cope with mental health concerns.  He recently learned that he will receive a laptop computer through the VA and will be tutored.  He reported enjoying going to live theater and movies, and watching sports on TV.  He is a member of a health club that he has not participated in as much as he used to.  He reported attempting contact with siblings, but indicated that the relationships have not gone well with a last family reunion when he was asked to leave.  He reported conflict stemming from longstanding family conflict.  He indicated his brother died four years ago from a drug overdose and that his father and others in his family died from substance abuse.  He reported his mother was an alcoholic and used pain medications.  He reported abusing Valium from VA prescriptions years ago and that he has abstained from alcohol for several years.  

It was also noted that the Veteran manages his own finances and shopping, attends church regularly, and is a lecturer on some Sundays.  He enjoys vacations and going camping a few times over the years.  The Veteran engages in social and leisure activities.  The examiner noted that that 2014 VA treatment records indicate the Veteran enjoys volunteering at the Maui Film Festival and participating in discussions and that the he had a significant addiction problem.  The Veteran reported that he was not employed and that he works during political elections each year for two days, and gets along well with co-workers and supervisors for the two days.  He reported recently taking classes on mental health and meditation.
The VA examiner opined that his symptoms cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

An August 2014 independent living plan indicated that the Veteran was being treated for severe anxiety and depression, which is significantly exacerbated by his lack of constructive, stimulating, creative, social, and purposeful activity.  It further notes that although notably anxious and resigned, the Veteran was very motivated to improve his productive living and psychosocial function. 

In an April 2015 addendum, the examiner opined that the Veteran was likely to be moderately impaired in a work environment that required the ability to work with computers and technology due to being anxious and easily frustrated.  The examiner opined that the Veteran was likely to have moderate difficulty in an environment that involved conflict with others due to anxiety around conflict and discomfort and avoidance of such situations.  The examiner opined that the Veteran was likely to be moderately impaired in a work environment that was fast paced, complex, and/or frequently changing due to anxiety and difficulty focusing his attention.

In December 2015 statement, the Veteran stated that he did not agree with the findings of the previous July 2014 VA examiner and contends that his anxiety disorder should be rated as 50 percent disabling, based on significant anxiety and depression and his clinicians' conclusions that his symptoms are not mild or transient.  The Veteran indicated that he experiences circumstantial, circumlocutory, or stereotyped speech and that the VA examiner also concluded that the Veteran spoke in a loquacious manner.  He indicated experiencing panic attacks once a week has difficulty in understanding complex commands, and cannot multi-task.  He also reported impairment of short and long-term memory, as he forgets his appointments and other things, impaired judgment and impaired abstract thinking, as his reality is good as long as he's not depressed or anxious.  He reported that his emotions drive him.  He also indicated that he experiences disturbance of mood and motivations, as he cannot get out of bed, has to push himself to get up, and has difficulty in establishing and maintaining effective relationships.  The Board notes that the same contentions were also made in a September 2014 statement. 

January 2016 VA treatment records reflect that the Veteran reported difficulty with depression over the holidays.  Mental status examinations were normal  

The Veteran underwent an additional VA examination in April 2016.  The Veteran reported that he has neighbors with dogs and enjoys seeing them and reported getting along "exceptionally well" with neighbors, indicating they look out for him, and brings him food and other items.  For exercise, the Veteran walks many places due to not having a car and being around a mile from the nearest bus stop.  He indicated this helps him stay in shape and is helpful.  The Veteran reported having two sisters and has limited contact with them and that he has friends at his church.  For recreation, he enjoys watching sports at home and occasionally goes to a health club.  He manages his own finances and shopping.  The Veteran reported continuing volunteer activity with a political party and talks directly with candidates seeking office.  He has taken trips and enjoys them.  He reported increasing memory problems.  The Veteran was not working at that time.  

The examiner noted symptoms of anxiety.  The examiner noted no remarkable affect or cognitions.  Behaviorally, he frequently perseverated with talking going into detail and tangents when asked a question requiring the examiner to interject each time a question was answered.  The Veteran was aware of this behavior and indicated it was something that he was working on changing, and indicated he did it frequently and had been told so by others.  He was socially appropriate.  He was oriented to time, date, and place.  He was pleasant and cooperative throughout the interview and answered questions in a friendly manner.  He was engaged and focused on conversation and speech was within normal parameters for content, speed, volume, and clarity.  Cognitions were linear and logical with no remarkable features observed during the interview.  Mental status examination was normal and no suicidal ideations, delusions, hallucinations, obsessive or ritualistic behavior, or panic attacks were noted.  There was mild sleep impairment noted.  The examiner opined that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board finds that a rating of 70 percent, but no higher, is warranted throughout the claims period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, the evidence reflects that the Veteran reported having one close friend and although he generally gets along with people, he indicated constant conflict with his siblings and that he does not have good relationships with them.  He expressed constantly thinking about his relationships with them.  Although the Veteran has expressed relationships outside of his family, and it appears he has some social acquaintances when he is at church or during other activities, he indicated that such activities and interactions helps him cope with his symptoms.  The Veteran's has also not been married or in a relationship and described having bouts of depression when he does not want to interact with people or get out of bed.  Regarding the occupational impact from the Veteran's anxiety disorder with depression, the Veteran has exhibited difficulty in adapting to stressful circumstances in work-like settings, as indicated by August 2012 VA examiner.  Consistent with this finding, the Veteran's vocational records also indicate that he is unable to work due to his anxiety disorder with depression.  The Veteran's previous employer also indicated in that the Veteran was non-productive and was allowed as many days off of work for mental health issues.  The Veteran has also indicated in his lay statements, to include during the March 2013 Board hearing, that he cannot work because of the unpredictable nature of his symptoms and, therefore, he cannot commit to showing up to work on any given day.  Although the Veteran has had times where his mood improved, the weight of the evidence reflects that he constantly relied on medication, meditation courses, participation in various activities including NA, and extensive counseling.

Although the July 2014 and January 2016 VA examiners concluded that the Veteran's symptoms were consistent with a 10 percent rating, and the August 2012 VA examiner concluded the Veteran's symptoms were consistent with a 50 percent rating, the August 2012 VA examiner specifically indicated that the Veteran exhibited difficulty in adapting to stressful circumstances in work-like settings, which is listed in the criteria for a 70 percent rating.  Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Thus, the Board finds that the examiner's finding and the evidence of record supports the finding that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships.  In addition, the Veteran also indicated that he was previously heavily dependent on prescription drugs to cope.

The Board notes that GAF scores ranging from of 40 to 70 were assigned throughout the appeal, which contemplates mild to severe symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Although probative of the level of impairment caused by a mental disorder, it is "not dispositive of the proper level of disability."  Cline v. Shinseki, 26 Vet. App. 18, 28 (2012); Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  Here, however, the 40 percent GAF score as noted in his VA treatment records is consistent with severe symptoms, contemplated under the criteria for 70 percent rating.  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's anxiety disorder with secondary depressive disorder more nearly approximates the criteria for a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements.  Furthermore, the Veteran, himself, has asserted on numerous occasions that his symptoms were consistent with a 50 percent rating.  Moreover, the Veteran stated in the VA examinations that despite having problems with his siblings, he has at least one friend and is involved in church, NA groups, political and recreational activities.  Regarding the Veteran's occupational history, the Veteran indicated that he cannot work because of the unpredictable nature of his symptoms, which indicates that the Veteran's disability picture more nearly approximated the inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating. Thus, the symptoms and overall impairment caused by the Veteran's anxiety disorder with secondary depressive disorder more nearly approximate occupational and social impairment with deficiencies in most areas and not total occupational and social impairment.  In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians, although speaking in a circumlocutory manner.  Thus, the severity, frequency, and duration of the Veteran's anxiety disorder with secondary depressive disorder symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the Veteran's psychiatric symptoms even if they are not specifically listed, and the Board, therefore, need not consider whether these disabilities cause marked interference with employment.  

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran is only service-connected for his anxiety disorder with secondary depressive disorder.  Thus, as the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here. 

Finally, the issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

In this case, the Veteran is service-connected for anxiety disorder with secondary depressive disorder, now rated as 70 percent disabling, thus, the Veteran has one disability rated as 60 percent disabling or more and, therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

In an August 2010 request for employment for information in connection with his claim for disability benefits, Veteran's previous employer indicated that the Veteran was employed from June 2008 to July 2008 and that he was last employed as a campground taker.  The employer indicated that the Veteran was not provided with any concessions and that the Veteran's employment was terminated because he was unable to perform the required duties. 

As noted above, in the October 2010 request for employment for information in connection with claim for disability benefits, the Veteran's previous employer indicated that the Veteran was provided concessions to include time off for as many mental health days as needed, and that the Veteran was hired out of charity for the Veteran during a business boom.  The Veteran's employment was terminated because the business fell off and it could no longer afford a non-productive employee. 

As indicated above, the August 2012 VA examiner indicated that the Veteran has exhibited difficulty in adapting to stressful circumstances in work-like settings and described the Veteran as a reliable informant. 

Also, as discussed in detail above, the January 2013 vocational letter indicated that the Veteran was not able to work and the October 2013 vocational assessment indicated that the Veteran had never kept a job for more than a couple years.  The assessor opined that he is unable to work due to his service-connected mental disorder.  The assessor noted he is moderately independent, able to care for himself in most areas, but that his mental-health challenges make interpersonal relationships, sustained employment, and social interactions challenging.  It was also noted that he is largely able to complete most household tasks and in general is able to take care of his immediate needs.  Based on the above and lack of consistent work-history, the vocational assessor concluded that it was unrealistic to expect the Veteran to return to work.  In support of this conclusion, the September 2014 independent living plan also found that the Veteran possessed serious employment handicap as he is being treated for severe anxiety, which is significantly exacerbated by his lack of constructive, stimulating, creative, social, and purposeful activity.  

The Veteran has also indicated in his lay statements, to include during the March 2013 Board hearing, that he cannot work because of the unpredictable nature of his symptoms, and therefore, he cannot commit to showing up to work on any given day.  

Although the medical opinions of record determined that the Veteran's service-connected anxiety disorder with secondary depressive disorder does not cause significant functional impairment, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, these opinions did not address the Veteran's report of functional effects of his service-connected anxiety disorder with secondary depressive disorder, and did not discuss any of the lay or medical evidence that indicate that the Veteran experiences work limitations such as unreliability, difficulty in understanding complex commands, memory problems, as well as the difficulty in adapting to stressful work-like setting, as noted by the August 2012 VA examiner and in the statements from the Veteran, as well as the Veteran's lay statements and throughout the VA treatment and vocational records.  Thus, the Board assigns little probative value to these opinions.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Given the significant impairment caused by the Veteran's service connected anxiety disorder with secondary depressive disorder on his ability to work, as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected anxiety disorder with secondary depressive disorder precludes him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating of 70 percent, but no higher, for anxiety disorder with secondary depressive disorder is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


